From a judgment of conviction for unlawfully possessing a still, the defendant appealed. The plea interposed to the indictment was "not guilty." The defense in this case was conducted in a most unusual manner, in that a veritable fusillade of objections were made, and almost innumerable exceptions reserved. It appears that an objection was interposed to practically every question the solicitor propounded to witnesses, and this was followed up by motions to exclude practically every answer given by the witnesses. Between 100 and 200 exceptions were reserved to the rulings of the court upon the examination of about three witnesses. Many of the objections and motions were not in point, and appear frivolous. This practice is not approved. None of the exceptions reserved have merit. No brief has been filed in behalf of appellant. The facts adduced upon this trial presented a jury question, and the evidence was sufficient to support the verdict of the jury and sustain the judgment of conviction. The court's oral charge was able, fair, full, and complete, and covered fairly and substantially such of the charges refused to defendant that contained correct statements of the law. No error appears upon the record. The judgment of conviction, appealed from, is affirmed.
Affirmed.